Citation Nr: 0331759	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for the veteran's 
service-connected postoperative residuals of a perirectal 
abscess.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran a compensable rating for his service-
connected postoperative residuals of a perirectal abscess.  
He responded with a December 2000 Notice of Disagreement, and 
was sent a Statement of the Case by the RO in February 2002.  
He then filed a March 2002 substantive appeal, perfecting his 
appeal of this issue.  The veteran originally requested a 
personal hearing at the RO regarding the issue on appeal, but 
subsequently cancelled his hearing request prior to any such 
hearing being held; therefore, a remand for this purpose is 
not necessary at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's postoperative residuals of a perirectal 
abscess are characterized by perianal discomfort with 
adequate sphincter control and without clinical findings of 
constant slight or occasional moderate, leakage.  


CONCLUSION OF LAW

The criteria for a compensable rating for postoperative 
residuals of a perirectal abscess have not been met.  
38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.7,4.114, Diagnostic Code 7332 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and a February 2002 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in San Juan, 
Puerto Rico.  Because VA medical treatment has been reported 
by the veteran, these records were obtained.  Private medical 
records have also been obtained from M.A.P., M.D.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeal is ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), in 
which the Circuit Court held that VA cannot deny a claim 
without giving the claimant one year to submit the requested 
evidence or information.  In the present case, the veteran 
was sent a letter in February 2002 detailing the evidence 
already of record and what kind of medical or lay evidence, 
not previously provided to the Secretary, was necessary to 
substantiate the claim.  The veteran has had over a year 
since that letter was issued to submitted additional 
evidence, and he has in fact done so; therefore, there is no 
indication further delaying adjudication of the veteran's 
appeal would serve his interests.

The veteran seeks a compensable rating for his service-
connected postoperative residuals of a perirectal abscess.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

The veteran has attributed a variety of gastrointestinal 
symptoms to his service-connected postoperative residuals of 
a perirectal abscess.  The Board notes that the veteran has 
been diagnosed with intestinal and rectal polyps, 
diverticulosis, and a right peroneal abscess; none of these 
disabilities are service-connected.  When assessing the 
degree of impairment resulting from a service connected 
disability, the "use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation . . . [is] to be avoided."  
38 C.F.R. § 4.14 (2003).  Nevertheless, "when it is not 
possible to separate the effects of the [service connected 
disability and the non-service connected disability], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service connected condition."  61 Fed. Reg. 
52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  To the extent possible, the Board will 
consider only that degree of disability resulting from the 
veteran's service-connected postoperative residuals of a 
perirectal abscess.

The veteran was initially awarded service connection for 
residuals of a perirectal abscess by an April 1962 rating 
decision.  This disability is currently rated under 
Diagnostic Code 7332, for impairment of sphincter control of 
the rectum and anus.  This Code provides a noncompensable 
rating for a healed disability, or a slight loss of sphincter 
control, without leakage; a 10 percent disability with 
constant slight, or occasional moderate leakage; 30 percent 
for occasional involuntary bowel movements, necessitating 
wearing of pad; 60 percent for extensive leakage and fairly 
frequent involuntary bowel movements; and 100 percent for 
complete loss of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2003).  For the reasons to be discussed 
below, a compensable rating is not warranted for the 
veteran's postoperative residuals of a perirectal abscess.  

In March 1999, the veteran's residuals of a perirectal 
abscess were examined by a VA physician.  His prior history 
of surgical corrections during service and post-service, in 
1962, were noted.  The veteran's reported symptoms included 
blood in his bowel movements.  The examiner found sphincter 
control to be normal, with no fecal leakage, involuntary 
bowel movements, or anemia.  Physical examination also 
revealed no evidence of fissures, external hemorrhoids, or 
rectal bleeding.  The final diagnosis was of diverticulosis 
of the colon.  

The veteran's service connected disability was again examined 
by VA personnel in August 2000.  He reported abdominal pain 
and occasional diarrhea.  On physical examination, the 
veteran displayed no evidence of a perirectal abscess, 
fissures, hemorrhoids, or any other related pathology.  
Sphincter tone was within normal limits, and no bleeding or 
fecal leakage was observed.  

The veteran underwent another VA medical examination in May 
2002.  He reported a malodorous yellow discharge which 
produced a burning sensation in the anal area and required 
the use of a pad.  However, he denied rectal bleeding, 
hematemesis, or melena.  On objective examination, the 
veteran had an adequate degree of sphincter control, with no 
evidence of fecal leakage or fissures.  No recent hemorrhoids 
were noted.  He was receiving no current treatment for his 
disability.  The final diagnosis was of recurrent perirectal 
abscess, by history.  

The veteran has also undergone VA outpatient and inpatient VA 
medical care.  In January 1999, the veteran underwent a 
sigmoidoscopy, during which a small rectal polyp was 
observed; however, no perirectal abscesses were noted.  A 
February 1999 colonoscopy also revealed findings of polyps in 
the veteran's rectum, but no abscesses were noted.  A May 
2000 barium enema confirmed normal caliber and density of the 
rectum, sigmoid, and descending colon.  In October 2000, the 
veteran was hospitalized for treatment of an abdominal wall 
mass.  A colonoscopy performed at that time was negative.  In 
December 2000, he was briefly hospitalized for treatment of 
an anal fissure.  A January 2001 treatment notation was 
negative for any fissures on visual examination.  Also, no 
bleeding was present, although skin tags were present.  When 
he was seen in February 2001, the veteran had no open wounds 
of the rectum, along with no masses, bleeding, or erythema.  
His rectal examination was characterized as unremarkable.  

In support of his claim, the veteran submitted a March 2002 
medical statement from M.A.P., a private physician, which was 
written on a prescription pad.  Dr. P. stated that the 
veteran has perianal pain secondary to intermittent colon 
leakage.  The doctor prescribed the veteran a topical 
analgesic and anti-inflammatory for his rectal condition.  
The physician also noted, "This is a chronic clinical 
condition secondary to loss of sphincter force."  

The evidence of record does not reveal constant slight, or 
occasional moderate, leakage of the rectum, for which a 10 
percent rating would be warranted.  The March 1999, August 
2000, and May 2002 VA examinations were negative for any 
evidence of loss of sphincter control or fecal leakage.  
Although the March 2002 medical report from Dr. P. noted 
"intermittent colon leakage," such leakage has not been 
noted on the VA medical examination reports, or within VA 
clinical treatment records.  It also appears that Dr. P.'s 
note may not have resulted from a contemporaneous clinical 
examination.  Also, while the veteran was diagnosed with an 
anal fissure in December 2000, it was treated and resolved by 
the following month.  Therefore, because the preponderance of 
the medical evidence is against a finding of either constant 
slight or occasional moderate leakage, a compensable rating 
is not warranted.  

The veteran's disability has also been considered under other 
criteria for disabilities of the rectum.  However, he does 
not exhibit impairment attributable to his service-connected 
residuals of a perirectal abscess, such as stricture or the 
rectum and anus, prolapse of the rectum, or hemorrhoids, 
which would result in a compensable rating under other 
diagnostic criteria.  See 38 C.F.R. § 4.114, Diagnostic Codes 
7333-36 (2003).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's postoperative residuals of a 
perirectal abscess have themselves required no extended 
periods of hospitalization since the initiation of this 
appeal, and are not shown by the evidence to present marked 
interference with employment in and of themselves.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
compensable rating for the veteran's service-connected 
postoperative residuals of a perirectal abscess.  The 
evidence of record does not indicate that the disability 
picture is more closely analogous to the criteria for a 10 
percent rating.  As a preponderance of the evidence is 
against the award of a compensable rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).



ORDER

Entitlement to a compensable rating for the veteran's 
service-connected postoperative residuals of a perirectal 
abscess is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



